Citation Nr: 0335234	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to an effective date earlier than December 19, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to April 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Cheyenne, Wyoming, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  That 
decision, in pertinent part, granted service connection for 
PTSD effective from December 19, 2000.  The Board notes that 
the veteran's February 2002 notice of disagreement, the 
October 2002 statement of the case, and November 2002 VA Form 
9 are insufficient to perfect an appeal as to any other 
specific issue.  However, his January 2003 brief, may be 
construed as raising earlier effective date claims for 
"other disorders as claimed on the informal application that 
the VA received on December 19, 2000," and his March 2003 
correspondence may be construed as a claim for an increased 
rating for service-connected foot disabilities.  These 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The veteran first submitted a claim for entitlement to 
service connection for PTSD on December 19, 2000.


CONCLUSION OF LAW

An effective date earlier than December 19, 2000, for the 
award of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law and significantly changed VA's duties to notify and 
assist.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in May and 
August 2001.  The RO advised him, including in the statement 
of the case issued in October 2002, of the evidence necessary 
to substantiate his claim and of the action to be taken by 
VA.  Although the August 2001 letter requested he respond 
with any new evidence in support of his claim within 30 days 
(a time restriction that was recently invalidated), he was 
also notified that he had one year from the date of that 
correspondence to submit evidence to protect his earliest 
effective date.  There is no indication he was prejudiced by 
any deficiency in that correspondence.  

As the veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (2003) (PVA).  
All evidence needed for an adequate determination on the 
matter at hand has been obtained; there is no indication that 
any pertinent evidence is outstanding.  There is evidence the 
veteran received VA hospital treatment in September 1951; 
however, subsequent reports indicate these records were 
purged as a matter of routine file maintenance in 1967.  
Therefore, the Board finds an attempt to obtain any 
additional VA medical records pertinent to the issue on 
appeal would be futile.

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service, if the claim is received 
within one year after separation from service; otherwise, and 
for reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (r). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999).  However, the Court has 
also held the Board is not required to conjure up issues not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

The veteran first submitted an informal claim for service 
connection for PTSD on December 19, 2000.  There is no 
indication of any earlier filed documents that may be 
accepted as a formal or informal claim for that benefit, nor 
does the veteran claim to have made any earlier claims for 
this specific benefit.  Although the veteran submitted an 
application for VA service-connected disability compensation 
in April 1988, there was no reference to any disorder that 
could be construed as a claim for PTSD.  The claim was for 
service connection for a neck and/or headache disorder.  
While the veteran may indeed have experienced this disorder 
for many years, there is no basis in VA law by which an 
earlier effective date may be awarded.  Therefore, the 
veteran's claim must be denied.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

An effective date earlier than December 19, 2000, for the 
award of service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



